Citation Nr: 0401844	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected laceration of the right little finger with 
ankylosis and ulnar nerve involvement, currently evaluated as 
30 percent disabling.

2.  Entitlement to an effective date prior to January 22, 
1997 for the assignment of a 30 percent rating for the 
service connected laceration of the right little finger with 
ankylosis and ulnar nerve involvement.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January to March 1977 and 
from August 1980 to August 1982.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  By decision of the Board in 
February 1999, the veteran's claims for a rating in excess of 
30 percent for disability of the right little finger and the 
assignment of an earlier effective date were denied.  The 
veteran filed an appeal to the Court.  This case is once 
again before the Board pursuant to a March 2001 order of the 
Court wherein the Board's February 1999 decision was vacated 
and the matter was remanded to the Board for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On review of the claims file, the Board notes that the 
veteran was informed in March 2003 that the member of the 
Board who had conducted his videoconference hearing in 
September 1998 was no longer employed by the Board.  In March 
2003, the veteran submitted a written request for another 
videoconference hearing before a current member of the Board.  
The veteran's request for a videoconference hearing remains 
outstanding. 



Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
videoconderence hearing with the Board of 
Veterans' Appeals on the next available 
date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




